      Case 1:18-cr-10154-DPW Document 229 Filed 10/28/19 Page 1 of 2
                                                                        l;SOC
                                                                 3'HO


                       UNITED    STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS




UNITED STATES OF AMERICA,


                                          CRIMINAL ACTION NO
                                          18-10154-DPW
V.



FRANCIS M.    REYNOLDS,


                    Defendant.




                                    VERDICT




1.    COUNT 1   -   (Securities Fraud)



(a)   With respect to the defrauding by making false and

      misleading claims theory of Count 1, we,        the jury, find the

      defendant Francis M. Reynolds:




      (ANSWER «NOT GUILTY" OR "GUILTY")                   Lu'i li
                                                                 7
(b)   With respect to the defrauding by market manipulation

      theory of Count 1, we, the jury,        find the defendant Francis

      M.   Reynolds:




      (ANSWER "NOT GUILTY" OR "GUILTY")                        14
           Case 1:18-cr-10154-DPW Document 229 Filed 10/28/19 Page 2 of 2
f




    2.     COUNT 2 -   {Obstruction of an Agency Proceeding)

           With respect to Count 2 of the Indictment, we, the jury,

    find the defendant Francis M. Reynolds:


           (ANSWER "NOT GUILTY" OR "GUILTY")                   (pa] /•^y
    3.     COUNT 3 -   (Obstruction of an Agency Proceeding)

           With respect to Count 3 of the Indictment, we, the jury,

    find the defendant Francis M. Reynolds:


           (ANSWER "NOT GUILTY" OR "GUILTY")



    4.     COUNT 4 -   (Obstruction of an Agency Proceeding)

           With respect to Count 4 of the Indictment, we, the jury,

    find the defendant Francis M. Reynolds:


           (ANSWER "NOT GUILTY" OR "GUILTY")




    DATE                                          FOREPERSON
